 

Blue Sphere Corporation - 10-K [blsp-10k_123117.htm]

Exhibit 10.403

 

(BLUESPHERE LOGO) [stockincentiveplan001.jpg]

 

BLUE SPHERE CORPORATION

 

2018 STOCK INCENTIVE PLAN

 

1.Purpose

 

Blue Sphere Corporation’s 2018 Stock Incentive Plan is intended to promote the
best interests of Blue Sphere Corporation and its stockholders by (i) assisting
the Corporation and its Affiliates in the recruitment and retention of persons
with ability and initiative, (ii) providing an incentive to such persons to
contribute to the growth and success of the Corporation’s businesses by
affording such persons equity participation in the Corporation and
(iii) associating the interests of such persons with those of the Corporation
and its Affiliates and stockholders.

 

2.Definitions

 

As used in this Plan the following definitions shall apply:

 

A.            “Affiliate” means (i) any Subsidiary, (ii) any Parent, (iii) any
corporation, or trade or business (including, without limitation, a partnership,
limited liability company or other entity) which is directly or indirectly
controlled fifty percent (50%) or more (whether by ownership of stock, assets or
an equivalent ownership interest or voting interest) by the Corporation or one
of its Affiliates, and (iv) any other entity in which the Corporation or any of
its Affiliates has a material equity interest and which is designated as an
“Affiliate” by resolution of the Committee.

 

B.             “Award” means any Option or Stock Award granted hereunder.

 

C.             “Board” means the Board of Directors of the Corporation.

 

D.            “Code” means the Internal Revenue Code of 1986, and any amendments
thereto.

 

E.             “Committee” means the Board or any Committee of the Board to
which the Board has delegated any responsibility for the implementation,
interpretation or administration of this Plan.

 

F.             “Common Stock” means the common stock, no par value, of the
Corporation.

 

G.             “Consultant” means (i) any person performing consulting or
advisory services for the Corporation or any Affiliate, or (ii) a director of an
Affiliate.

 

H.            “Corporation” means Blue Sphere Corporation, a Nevada corporation.

 

I.              “Corporation Law” means Title 7 of the Nevada Revised Statutes,
as the same shall be amended from time to time.

 

J.              “Date of Grant” means the date that the Committee approves an
Option grant; provided, that all terms of such grant, including the number of
shares subject to the grant, exercise price and vesting are defined at such
time.

 

K.            “Deferral Period” means the period of time during which Deferred
Shares are subject to deferral limitations under Section 7.D of this Plan.

 

1

 

 

L.             “Deferred Shares” means an award pursuant to Section 7.D of this
Plan of the right to receive shares of Common Stock at the end of a specified
Deferral Period.

 

M.           “Director” means a member of the Board.

 

N.             “Eligible Person” means an employee of the Corporation or an
Affiliate (including a corporation that becomes an Affiliate after the adoption
of this Plan), a Director or a Consultant to the Corporation or an Affiliate
(including a corporation that becomes an Affiliate after the adoption of this
Plan).

 

O.            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

P.             “Fair Market Value” means, on any given date, the current fair
market value of the shares of Common Stock as determined as follows:

 

(i)              If the Common Stock is traded on a national securities
exchange, the closing price for the day of determination as quoted on such
market or exchange, including the NASDAQ Global Market or NASDAQ Capital Market,
which is the primary market or exchange for trading of the Common Stock or if no
trading occurs on such date, the last day on which trading occurred, or such
other appropriate date as determined by the Committee in its discretion, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;

 

(ii)             If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high and the low asked prices for the Common Stock
for the day of determination; or

 

(iii)            In the absence of an established market for the Common Stock,
Fair Market Value shall be determined by the Committee in good faith.

 

Q.            “Family Member” means a parent, child, spouse or sibling.

 

R.            “Incentive Stock Option” means an Option (or portion thereof)
intended to qualify for special tax treatment under Section 422 of the Code.

 

S.             “Nonqualified Stock Option” means an Option (or portion thereof)
which is not intended or does not for any reason qualify as an Incentive Stock
Option.

 

T.            “Option” means any option to purchase shares of Common Stock
granted under this Plan.

 

U.            “Parent” means any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation if each of the
corporations (other than the Corporation) owns stock possessing at least fifty
percent (50%) of the total combined voting power of all classes of stock in one
of the other corporations in such chain.

 

V.             “Participant” means an Eligible Person who (i) is selected by the
Committee or an authorized officer of the Corporation to receive an Award and
(ii) is party to an agreement setting forth the terms of the Award, as
appropriate.

 

W.           “Performance Agreement” means an agreement described in Section 8
of this Plan.

 

2

 

 

X.            “Performance Objectives” means the performance objectives
established by the Committee pursuant to this Plan for Participants who have
received grants of Awards. Performance Objectives may be described in terms of
Corporation-wide objectives or objectives that are related to the performance of
the individual Participant or the Affiliate, division, department or function
within the Corporation or Affiliate in which the Participant is employed or has
responsibility. Any Performance Objectives applicable to Awards to the extent
that such an Award is intended to qualify as “Performance Based Compensation”
under Section 162(m) of the Code shall be limited to specified levels of or
increases in the Corporation’s or a business unit’s return on equity, earnings
per share, total earnings, earnings growth, return on capital, return on assets,
economic value added, earnings before interest and taxes, earnings before
interest, taxes, depreciation and amortization, sales growth, gross margin
return on investment, increase in the Fair Market Price of the shares, net
operating profit, cash flow (including, but not limited to, operating cash flow
and free cash flow), cash flow return on investments (which equals net cash flow
divided by total capital), internal rate of return, increase in net present
value or expense targets. The Awards intended to qualify as “Performance Based
Compensation” under Section 162(m) of the Code shall be pre-established in
accordance with applicable regulations under Section 162(m) of the Code and the
determination of attainment of such goals shall be made by the Committee. If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation (including an event described
in Section 9), or the manner in which it conducts its business, or other events
or circumstances render the Performance Objectives unsuitable, the Committee may
modify such Performance Objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable; provided, however, that no such modification shall be made to an
Award intended to qualify as “Performance Based Compensation” under Section
162(m) of the Code unless the Committee determines that such modification will
not result in loss of such qualification or the Committee determines that loss
of such qualification is in the best interests of the Corporation.

 

Y.             “Performance Period” means a period of time established under
Section 8 of this Plan within which the Performance Objectives relating to a
Stock Award are to be achieved.

 

Z.             “Performance Share” means an award pursuant to Section 8 of this
Plan of the right to receive shares of Common Stock upon the achievement of
specified Performance Objectives.

 

AA.         “Plan” means this Blue Sphere Corporation 2018 Stock Incentive Plan.

 

BB.          “Repricing” means, other than in connection with an event described
in Section 9 of this Plan, (i) lowering the exercise price of an Option after it
has been granted or (ii) canceling an Option at a time when the exercise price
exceeds the then-Fair Market Value of the Common Stock in exchange for another
Option.

 

CC.          “Restricted Stock Award” means an award of Common Stock under
Section 7.B.

 

DD.         “Securities Act” means the Securities Act of 1933, as amended.

 

EE.           “Stock Award” means a Stock Bonus Award, Restricted Stock Award,
Stock Appreciation Right, Deferred Shares, or Performance Shares.

 

FF.           “Stock Bonus Award” means an award of Common Stock under Section
7.A.

 

GG.          “Stock Award Agreement” means a written agreement between the
Corporation and a Participant setting forth the specific terms and conditions of
a Stock Award granted to the Participant under Section 7. Each Stock Award
Agreement shall be subject to the terms and conditions of this Plan and shall
include such terms and conditions as the Committee shall authorize.

 

HH.         “Stock Option Agreement” means an agreement (written or electronic)
between the Corporation and a Participant setting forth the specific terms and
conditions of an Option granted to the Participant. Each Stock Option Agreement
shall be subject to the terms and conditions of this Plan and shall include such
terms and conditions as the Committee shall authorize.

 

II.             “Subsidiary” means any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation if each of
the corporations (other than the last corporation in the unbroken chain) owns
stock possessing at least fifty percent (50%) of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

3

 

 

JJ.            “Ten Percent Owner” means any Eligible Person owning at the time
an Option is granted more than ten percent (10%) of the total combined voting
power of all classes of stock of the Corporation or of a Parent or Subsidiary.
An individual shall, in accordance with Section 424(d) of the Code, be
considered to own any voting stock owned (directly or indirectly) by or for such
Eligible Person’s brothers, sisters, spouse, ancestors and lineal descendants
and any voting stock owned (directly or indirectly) by or for a corporation,
partnership, estate or trust shall be considered as being owned proportionately
by or for its stockholders, partners, or beneficiaries.

 

3.implementation, interpretation and Administration

 

A.            Delegation to Board Committee. The Board shall have the sole
authority to implement, interpret, and/or administer this Plan unless the Board
delegates all or any portion of its authority to implement, interpret, and/or
administer this Plan to a Committee. To the extent not prohibited by the
Certificate of Incorporation or Bylaws of the Corporation, the Board may
delegate all or a portion of its authority to implement, interpret, and/or
administer this Plan to a Committee of the Board appointed by the Board and
constituted in compliance with the applicable Corporation Law. The Committee
shall consist solely of two (2) or more Directors who are (i) Non-Employee
Directors (within the meaning of Rule 16b-3 under the Exchange Act) for purposes
of exercising administrative authority with respect to Awards granted to
Eligible Persons who are subject to Section 16 of the Exchange Act; (ii) to the
extent required by the rules of the market on which the Corporation’s shares are
traded or the exchange on which the Corporation’s shares are listed,
“independent” within the meaning of such rules; and (iii) at such times as an
Award under this Plan by the Corporation is subject to Section 162(m) of the
Code (to the extent relief from the limitation of Section 162(m) of the Code is
sought with respect to Awards and administration of the Awards by a committee of
“outside directors” is required to receive such relief), “outside directors”
within the meaning of Section 162(m) of the Code.

 

B.             Delegation to Officers. The Committee may delegate to one or more
officers of the Corporation the authority to grant and administer Awards to
Eligible Persons who are not Directors or executive officers of the Corporation;
provided that the Committee shall have fixed the total number of shares of
Common Stock that may be subject to such Awards. No officer holding such a
delegation is authorized to grant Awards to himself or herself. In addition to
the Committee, the officer or officers to whom the Committee has delegated the
authority to grant and administer Awards shall have all powers delegated to the
Committee with respect to such Awards.

 

C.             Powers of the Committee. Subject to the provisions of this Plan,
and in the case of a Committee appointed by the Board, the specific duties
delegated to such Committee, the Committee (and the officers to whom the
Committee has delegated such authority) shall have the authority:

 

(i)              To construe and interpret all provisions of this Plan and all
Stock Option Agreements, Stock Award Agreements, Performance Agreements, or any
other agreement under this Plan.

 

(ii)             To determine the Fair Market Value of Common Stock in the
absence of an established market for the Common Stock.

 

(iii)            To select the Eligible Persons to whom Awards are granted from
time to time hereunder.

 

(iv)            To determine the number of shares of Common Stock covered by an
Award; to determine whether an Option shall be an Incentive Stock Option or
Nonqualified Stock Option; and to determine such other terms and conditions, not
inconsistent with the terms of this Plan, of each such Award. Such terms and
conditions include, but are not limited to, the exercise price of an Option,
purchase price of Common Stock subject to a Stock Award, the time or times when
Options or a Stock Award may be exercised or Common Stock issued thereunder, the
vesting schedule of an Option, the right of the Corporation to repurchase Common
Stock issued pursuant to the exercise of an Option or a Stock Award and other
restrictions or limitations (in addition to those contained in this Plan) on the
forfeitability or transferability of Options, Stock Awards or Common Stock
issued upon exercise of an Option or pursuant to a Stock Award. Such terms may
include conditions which shall be determined by the Committee and need not be
uniform with respect to Participants.

 

4

 

 

(v)             To accelerate the time at which any Option or Stock Award may be
exercised, or the time at which a Stock Award or Common Stock issued under this
Plan may become transferable or non-forfeitable.

 

(vi)            To determine whether and under what circumstances an Option or
Stock Award may be settled in cash, shares of Common Stock or other property
under Section 6.H instead of in Common Stock.

 

(vii)           To waive, amend, cancel, extend, renew, accept the surrender of,
modify or accelerate the vesting of or lapse of restrictions on all or any
portion of an outstanding Award. Except as otherwise provided by this Plan,
Stock Option Agreement, Stock Award Agreement or Performance Agreement or as
required to comply with applicable law, regulation or rule, no amendment,
cancellation or modification shall, without a Participant’s consent, adversely
affect any rights of the Participant; provided, however, that (x) an amendment
or modification that may cause an Incentive Stock Option to become a
Nonqualified Stock Option shall not be treated as adversely affecting the rights
of the Participant and (y) any other amendment or modification of any Stock
Option Agreement, Stock Award Agreement or Performance Agreement that does not,
in the opinion of the Committee, adversely affect any rights of any Participant,
shall not require such Participant’s consent. Notwithstanding the foregoing, the
restrictions on the Repricing of Options, as set forth in this Plan, may not be
waived.

 

(viii)         To prescribe the form of Stock Option Agreements, Stock Award
Agreements, Performance Agreements, or any other agreements under this Plan; to
adopt policies and procedures for the exercise of Options or Stock Awards,
including the satisfaction of withholding obligations; to adopt, amend, and
rescind policies and procedures pertaining to the administration of this Plan;
and to make all other determinations necessary or advisable for the
administration of this Plan. Except for the due execution of the award agreement
by both the Corporation and the Participant, the Award’s effectiveness will not
be dependent on any signature unless specifically so provided in the award
agreement.

 

The express grant in this Plan of any specific power to the Committee shall not
be construed as limiting any power or authority of the Committee; provided that
the Committee may not exercise any right or power reserved to the Board. Any
decision made, or action taken, by the Committee or in connection with the
implementation, interpretation, and administration of this Plan shall be final,
conclusive and binding on all persons having an interest in this Plan.

 

4.Eligibility

 

A.            Eligibility for Awards. Awards, other than Incentive Stock
Options, may be granted to any Eligible Person selected by the Committee.
Incentive Stock Options may be granted only to employees of the Corporation or a
Parent or Subsidiary.

 

B.             Eligibility of Consultants. A Consultant shall be an Eligible
Person only if the offer or sale of the Corporation’s securities would be
eligible for registration on Form S-8 Registration Statement (or any successor
form) because of the identity and nature of the service provided by such person,
unless the Corporation determines that an offer or sale of the Corporation’s
securities to such person will satisfy another exemption from the registration
under the Securities Act and complies with the securities laws of all other
jurisdictions applicable to such offer or sale. Accordingly, an Award may not be
granted pursuant to this Plan for the purpose of the Corporation obtaining
financing or for investor relations purposes.

 

C.             Substitution Awards. The Committee may make Awards under this
Plan by assumption, in substitution or replacement of performance shares,
phantom shares, stock awards, stock options or similar awards granted by another
entity (including an Affiliate) in connection with a merger, consolidation,
acquisition of property or stock or similar transaction. Notwithstanding any
provision of this Plan (other than the maximum number of shares of Common Stock
that may be issued under this Plan), the terms of such assumed, substituted, or
replaced Awards shall be as the Committee, in its discretion, determines is
appropriate.

 

5

 

 

5.Common Stock Subject to Plan

 

A.            Share Reserve and Limitations on Grants. The maximum aggregate
number of shares of Common Stock that may be (i) issued under this Plan pursuant
to the exercise of Options (without regard to whether payment on exercise of the
Stock Option is made in cash or shares of Common Stock) and (ii) issued pursuant
to Stock Awards shall be 570,000 shares, of which up to 200,000 shares shall be
reserved specifically for the issuance of Incentive Stock Options. The number of
shares of Common Stock subject to the Plan shall be subject to adjustment as
provided in Section 9. Notwithstanding any provision hereto to the contrary,
shares subject to the Plan shall include shares forfeited in a prior year as
provided herein. For purposes of determining the number of shares of Common
Stock available under this Plan, shares of Common Stock withheld by the
Corporation to satisfy applicable tax withholding obligations pursuant to
Section 10 of this Plan shall be deemed issued under this Plan. No single
participant may receive more than 25% of the total Options awarded in any single
year.

 

B.             Reversion of Shares. If an Option or Stock Award is terminated,
expires or becomes unexercisable, in whole or in part, for any reason, the
unissued or unpurchased shares of Common Stock which were subject thereto shall
become available for future grant under this Plan. Shares of Common Stock that
have been actually issued under this Plan shall not be returned to the share
reserve for future grants under this Plan; except that shares of Common Stock
issued pursuant to a Stock Award which are forfeited to the Corporation or
repurchased by the Corporation at the original purchase price of such shares,
shall be returned to the share reserve for future grant under this Plan.

 

C.             Source of Shares. Common Stock issued under this Plan may be
shares of authorized and unissued Common Stock or shares of previously issued
Common Stock that have been reacquired by the Corporation.

 

6.Options

 

A.            Award. In accordance with the provisions of Section 4, the
Committee will designate each Eligible Person to whom an Option is to be granted
and will specify the number of shares of Common Stock covered by such Option.
The Stock Option Agreement shall specify whether the Option is an Incentive
Stock Option or Nonqualified Stock Option, the exercise price of such Option,
the vesting schedule applicable to such Option, the expiration date of such
Option, events of termination of such Option, and any other terms of such
Option. No Option that is intended to be an Incentive Stock Option shall be
invalid for failure to qualify as an Incentive Stock Option.

 

B.             Option Price. The exercise price per share for Common Stock
subject to an Option shall be determined by the Committee, but shall comply with
the following:

 

(i)              The exercise price per share for Common Stock subject to an
Option shall not be less than one hundred percent (100%) of the Fair Market
Value on the date of grant.

 

(ii)             The exercise price per share for Common Stock subject to an
Incentive Stock Option granted to a Participant who is deemed to be a Ten
Percent Owner on the date such option is granted, shall not be less than one
hundred ten percent (110%) of the Fair Market Value on the date of grant.

 

C.             Maximum Option Period. The maximum period during which an Option
may be exercised shall be ten (10) years from the date such Option was granted.
In the case of an Incentive Stock Option that is granted to a Participant who is
or is deemed to be a Ten Percent Owner on the date of grant, such Option shall
not be exercisable after the expiration of five (5) years from the date of
grant.

 

6

 

 

D.             Maximum Value of Options which are Incentive Stock Options. To
the extent that the aggregate Fair Market Value of the Common Stock with respect
to which Incentive Stock Options granted to any Participant are exercisable for
the first time during any calendar year (under all stock option plans of the
Corporation or any Parent or Subsidiary) exceeds $100,000 (or such other amount
provided in Section 422 of the Code), the Options shall not be deemed to be
Incentive Stock Options. For purposes of this section, the Fair Market Value of
the Common Stock will be determined as of the time the Incentive Stock Option
with respect to the Common Stock is granted. This section will be applied by
taking Incentive Stock Options into account in the order in which they are
granted.

 

E.             Nontransferability. Options granted under this Plan which are
intended to be Incentive Stock Options shall be nontransferable except by will
or by the laws of descent and distribution and, during the lifetime of the
Participant, shall be exercisable by only the Participant to whom the Incentive
Stock Option is granted. Except to the extent transferability of a Nonqualified
Stock Option is provided for in the Stock Option Agreement or is approved by the
Committee, during the lifetime of the Participant to whom the Nonqualified Stock
Option is granted, such Option may be exercised only by the Participant. If the
Stock Option Agreement so provides or the Committee so approves, a Nonqualified
Stock Option may be transferred by a Participant through a gift or domestic
relations order to the Participant’s family members to the extent such transfer
complies with applicable securities laws and regulations and provided that such
transfer is not a transfer for value (within the meaning of applicable
securities laws and regulations). The holder of a Nonqualified Stock Option
transferred pursuant to this section shall be bound by the same terms and
conditions that governed the Option during the period that it was held by the
Participant. No right or interest of a Participant in any Option shall be liable
for, or subject to, any lien, obligation, or liability of such Participant,
unless such obligation is to the Corporation itself or to an Affiliate.

 

F.             Vesting. Options will vest as provided in the Stock Option
Agreement.

 

G.             Termination. Options will terminate as provided in the Stock
Option Agreement.

 

H.            Exercise. Subject to the provisions of this Plan and the
applicable Stock Option Agreement, an Option may be exercised to the extent
vested in whole at any time or in part from time to time at such times and in
compliance with such requirements as the Committee shall determine. A partial
exercise of an Option shall not affect the right to exercise the Option from
time to time in accordance with this Plan and the applicable Stock Option
Agreement with respect to the remaining shares subject to the Option. An Option
may not be exercised with respect to fractional shares of Common Stock. The
Participant may face certain restrictions on his/her ability to exercise Options
and/or sell underlying shares when such Participant is potentially in possession
of insider information. The Corporation will make the Participant aware of any
formal insider trading policy it adopts, and the provisions of such insider
trading policy (including any amendments thereto) shall be binding upon the
Participant.

 

I.              Payment. Unless otherwise provided by the Stock Option
Agreement, payment of the exercise price for an Option shall be made in cash or
a cash equivalent acceptable to the Committee or if the Common Stock is traded
on an established securities market, by payment of the exercise price by a
broker-dealer or by the Option holder with cash advanced by the broker-dealer if
the exercise notice is accompanied by the Option holder’s written irrevocable
instructions to deliver the Common Stock acquired upon exercise of the Option to
the broker-dealer or by delivery of the Common Stock to the broker-dealer with
an irrevocable commitment by the broker-dealer to forward the exercise price to
the Corporation. With the consent of the Committee, payment of all or a part of
the exercise price of an Option may also be made (i) by surrender to the
Corporation (or delivery to the Corporation of a properly executed form of
attestation of ownership) of shares of Common Stock that have been held for such
period prior to the date of exercise as is necessary to avoid adverse accounting
treatment to the Corporation, or (ii) any other method acceptable to the
Committee. If Common Stock is used to pay all or part of the exercise price, the
sum of the cash or cash equivalent and the Fair Market Value (determined as of
the date of exercise) of the shares surrendered must not be less than the Option
price of the shares for which the Option is being exercised.

 

J.              Stockholder Rights. No Participant shall have any rights as a
stockholder with respect to shares subject to an Option until the date of
exercise of such Option and the certificate for shares of Common Stock to be
received on exercise of such Option has been issued by the Corporation.

 

7

 

 

K.            Disposition and Stock Certificate Legends for Incentive Stock
Option Shares. A Participant shall notify the Corporation of any sale or other
disposition of Common Stock acquired pursuant to an Incentive Stock Option if
such sale or disposition occurs (i) within two years of the grant of an Option
or (ii) within one year of the issuance of the Common Stock to the Participant.
Such notice shall be in writing and directed to the Chief Financial Officer of
the Corporation or is his/her absence, the Chief Executive Officer. The
Corporation may require that certificates evidencing shares of Common Stock
purchased upon the exercise of Incentive Stock Options issued under this Plan be
endorsed with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO
___, 20___, IN THE ABSENCE OF A WRITTEN STATEMENT FROM THE CORPORATION TO THE
EFFECT THAT THE CORPORATION IS AWARE OF THE FACTS OF SUCH SALE OR TRANSFER.

 

The blank contained in this legend shall be filled in with the date that is the
later of (i) one year and one day after the date of the exercise of such
Incentive Stock Option or (ii) two years and one day after the grant of such
Incentive Stock Option.

 

L.             No Repricing. In no event shall the Committee permit a Repricing
of any Option without the approval of the stockholders of the Corporation.

 

7.Stock Awards

 

A.            Stock Bonus Awards. Stock Bonus Awards may be granted by the
Committee. Each Stock Award Agreement for a Stock Bonus Award shall be in such
form and shall contain such terms and conditions (including provisions relating
to consideration, vesting, reacquisition of shares following termination, and
transferability of shares) as the Committee shall deem appropriate. The terms
and conditions of Stock Award Agreements for Stock Bonus Awards may change from
time to time and need not be uniform with respect to Participants, and the terms
and conditions of separate Stock Bonus Awards need not be identical.

 

B.             Restricted Stock Awards. Restricted Stock Awards may be granted
by the Committee. Each Stock Award Agreement for a Restricted Stock Award shall
be in such form and shall contain such terms and conditions (including
provisions relating to purchase price, consideration, vesting, reacquisition of
shares following termination, and transferability of shares) as the Committee
shall deem appropriate. The terms and conditions of the Stock Award Agreements
for Restricted Stock Awards may change from time to time and need not be uniform
with respect to Participants, and the terms and conditions of separate
Restricted Stock Awards need not be identical. Vesting of any grant of
Restricted Stock Awards may be further conditioned upon the attainment of
Performance Objectives established by the Committee in accordance with the
applicable provisions of Section 8 of this Plan regarding Performance Shares.

 

C.             Deferred Shares. The Committee may authorize grants of Deferred
Shares to Participants upon the recommendation of the Corporation’s management,
and upon such terms and conditions as the Committee may determine in accordance
with the following provisions:

 

(i)              Each grant shall constitute the agreement by the Corporation to
issue or transfer shares of Common Stock to the Participant in the future in
consideration of the performance of services, subject to the fulfillment during
the Deferral Period of such conditions as the Committee may specify.

 

(ii)             Each grant may be made without additional consideration from
the Participant or in consideration of a payment by the Participant that is less
than the Fair Market Value on the date of grant.

 

(iii)            Each grant shall provide that the Deferred Shares covered
thereby shall be subject to a Deferral Period, which shall be fixed by the
Committee on the date of grant, and any grant or sale may provide for the
earlier termination of such period in the event of a change in control of the
Corporation or other similar transaction or event.

 

8

 

 

(iv)            During the Deferral Period, the Participant shall not have any
right to transfer any rights under the subject Award, shall not have any rights
of ownership in the Deferred Shares and shall not have any right to vote such
shares, but the Committee may on or after the date of grant, authorize the
payment of dividend or other distribution equivalents on such shares in cash or
additional shares on a current, deferred or contingent basis.

 

(v)             Any grant, or the vesting thereof, may be further conditioned
upon the attainment of Performance Objectives established by the Committee in
accordance with the applicable provisions of Section 8 of this Plan regarding
Performance Shares.

 

(vi)           Each grant shall be evidenced by an agreement delivered to and
accepted by the Participant and containing such terms and provisions as the
Committee may determine consistent with this Plan. The terms and conditions of
the agreements for Deferred Shares may change from time to time and need not be
uniform with respect to Participants, and the terms and conditions of separate
Deferred Shares need not be identical.

 

8.Performance Shares

 

A.            The Committee may authorize grants of Performance Shares, which
shall become payable to the Participant upon the achievement of specified
Performance Objectives, upon such terms and conditions as the Committee may
determine in accordance with the following provisions:

 

(i)              Each grant shall specify the number of Performance Shares to
which it pertains, which may be subject to adjustment to reflect changes in
compensation or other factors.

 

(ii)             The Performance Period with respect to each Performance Share
shall commence on the date established by the Committee and may be subject to
earlier termination in the event of a change in control of the Corporation or
similar transaction or event.

 

(iii)            Each grant shall specify the Performance Objectives that are to
be achieved by the Participant.

 

(iv)            Each grant may specify in respect of the specified Performance
Objectives a minimum acceptable level of achievement below which no payment will
be made and may set forth a formula for determining the amount of any payment to
be made if performance is at or above such minimum acceptable level but falls
short of the maximum achievement of the specified Performance Objectives.

 

(v)            Each grant shall specify the time and manner of payment of
Performance Shares that shall have been earned, and any grant may specify that
any such amount may be paid by the Corporation in cash, shares of Common Stock
or any combination thereof and may either grant to the Participant or reserve to
the Committee the right to elect among those alternatives.

 

(vi)           Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Committee
on the date of grant.

 

(vii)          Any grant of Performance Shares may provide for the payment to
the Participant of dividend or other distribution equivalents thereon in cash or
additional shares of Common Stock on a current, deferred or contingent basis.

 

(viii)         If provided in the terms of the grant and subject to the
requirements of Section 162(m) of the Code (in the case of awards intended to
qualify for exception therefrom), the Committee may adjust Performance
Objectives and the related minimum acceptable level of achievement if, in the
sole judgment of the Committee, events or transactions have occurred after the
date of grant that are unrelated to the performance of the Participant and
result in distortion of the Performance Objectives or the related minimum
acceptable level of achievement.

 

9

 

 

(ix)            Each grant shall be evidenced by an agreement that shall be
delivered to and accepted by the Participant, which shall state that the
Performance Shares are subject to all of the terms and conditions of this Plan
and such other terms and provisions as the Committee may determine consistent
with this Plan. The terms and conditions of the agreements for Performance
Shares may change from time to time and need not be uniform with respect to
Participants, and the terms and conditions of separate Performance Shares need
not be identical.

 

(x)             Until the achievement of the Performance Objectives and the
resulting issuance of the Performance Shares, the Participant shall not have any
rights as a stockholder in the Performance Shares and shall not have any right
to vote such shares, but the Committee may on or after the date of grant,
authorize the payment of dividend or other distribution equivalents on such
shares in cash or additional shares on a current, deferred or contingent basis.

 

9.Changes in Capital Structure

 

A.            No Limitations of Rights. The existence of outstanding Awards
shall not affect in any way the right or power of the Corporation or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Corporation’s capital structure or its
business, or any merger or consolidation of the Corporation, or any issuance of
bonds, debentures, preferred or prior preference stock ahead of or affecting the
Common Stock or the rights thereof, or the dissolution or liquidation of the
Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

B.             Changes in Capitalization. If the Corporation shall effect a
subdivision or consolidation of shares or other capital readjustment, the
payment of a stock dividend, or other increase or reduction of the number of
shares of the Common Stock outstanding, without receiving consideration
therefore in money, services or property, then (i) the number, class, and per
share price of shares of Common Stock subject to outstanding Options and other
Awards hereunder and (ii) the number of and class of shares then reserved for
issuance under this Plan and the maximum number of shares for which Awards may
be granted to a Participant during a specified time period shall be
appropriately and proportionately adjusted. The conversion of convertible
securities of the Corporation shall not be treated as effected “without
receiving consideration.” The Committee shall make such adjustments, and its
determinations shall be final, binding and conclusive.

 

C.             Merger, Consolidation or Asset Sale. If the Corporation is merged
or consolidated with another entity or sells or otherwise disposes of
substantially all of its assets to another company while Options or Stock Awards
remain outstanding under this Plan, unless provisions are made in connection
with such transaction for the continuance of this Plan and/or the assumption or
substitution of such Options or Stock Awards with new options or stock awards
covering the stock of the successor company, or parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices,
then all outstanding Options and Stock Awards which have not been continued,
assumed or for which a substituted award has not been granted shall, whether or
not vested or then exercisable, unless otherwise specified in the Stock Option
Agreement or Stock Award Agreement, terminate immediately as of the effective
date of any such merger, consolidation or sale.

 

D.            Limitation on Adjustment. Except as previously expressly provided,
neither the issuance by the Corporation of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Corporation convertible into such shares or other securities, nor the
increase or decrease of the number of authorized shares of stock, nor the
addition or deletion of classes of stock, shall affect, and no adjustment by
reason thereof shall be made with respect to, the number, class or price of
shares of Common Stock then subject to outstanding Options or Stock Awards.

 

10

 

 

10.Withholding of Taxes

 

The Corporation or an Affiliate shall have the right, before any certificate for
any Common Stock is delivered, to deduct or withhold from any payment owed to a
Participant any amount that is necessary in order to satisfy any withholding
requirement that the Corporation or Affiliate in good faith believes is imposed
upon it in connection with U.S federal, state, or local taxes, including
transfer taxes, as a result of the issuance of, or lapse of restrictions on,
such Common Stock, or otherwise require such Participant to make provision for
payment of any such withholding amount. Subject to such conditions as may be
established by the Committee, the Committee may permit a Participant to (i) have
Common Stock otherwise issuable under an Option or Stock Award withheld to the
extent necessary to comply with minimum statutory withholding rate requirements;
(ii) tender back to the Corporation shares of Common Stock received pursuant to
an Option or Stock Award to the extent necessary to comply with minimum
statutory withholding rate requirements for supplemental income; (iii) deliver
to the Corporation previously acquired Common Stock; (iv) have funds withheld
from payments of wages, salary or other cash compensation due the Participant;
(v) pay the Corporation or its Affiliate in cash, in order to satisfy part or
all of the obligations for any taxes required to be withheld or otherwise
deducted and paid by the Corporation or its Affiliate with respect to the Option
of Stock Award; or (vi) establish a 10b5-1 trading plan for withheld stock
designed to facilitate the sale of stock in connection with the vesting of such
shares, the proceeds of which shall be utilized to make all applicable
withholding payments in a manner to be coordinated by the Corporation’s Chief
Financial Officer.

 

11.Compliance with Law and Approval of Regulatory Bodies

 

A.            General Requirements. No Option or Stock Award shall be
exercisable, no Common Stock shall be issued, no certificates for shares of
Common Stock shall be delivered, and no payment shall be made under this Plan
except in compliance with all applicable federal and state laws and regulations
(including, without limitation, withholding tax requirements), any listing
agreement to which the Corporation is a party, and the rules of all domestic
stock exchanges or quotation systems on which the Corporation’s shares may be
listed. The Corporation shall have the right to rely on an opinion of its
counsel as to such compliance. In the absence of an effective and current
registration statement on an appropriate form under the Securities Act, or a
specific exemption from the registration requirements of the Securities Act,
shares of Common Stock issued under this Plan shall be restricted shares. Any
share certificate issued to evidence Common Stock when a Stock Award is granted
or for which an Option is exercised may bear such restrictive legends and
statements as the Committee may deem advisable to assure compliance with federal
and state laws and regulations. No Option or Stock Award shall be exercisable,
no Stock Award shall be granted, no Common Stock shall be issued, no certificate
for shares shall be delivered, and no payment shall be made under this Plan
until the Corporation has obtained such consent or approval as the Committee may
deem advisable from regulatory bodies having jurisdiction over such matters.

 

B.             Participant Representations. The Committee may require that a
Participant, as a condition to receipt or exercise of a particular award,
execute and deliver to the Corporation a written statement, in form satisfactory
to the Committee, in which the Participant represents and warrants that the
shares are being acquired for such person’s own account, for investment only and
not with a view to the resale or distribution thereof. The Participant shall, at
the request of the Committee, be required to represent and warrant in writing
that any subsequent resale or distribution of shares of Common Stock by the
Participant shall be made only pursuant to either (i) a registration statement
on an appropriate form under the Securities Act of 1933, which registration
statement has become effective and is current with regard to the shares being
sold, or (ii) a specific exemption from the registration requirements of the
Securities Act of 1933, but in claiming such exemption the Participant shall,
prior to any offer of sale or sale of such shares, obtain a prior favorable
written opinion of counsel, in form and substance satisfactory to counsel for
the Corporation, as to the application of such exemption thereto.

 

11

 

 

12.General Provisions

 

A.            Effect on Employment and Service. Neither the adoption of this
Plan, its operation, nor any documents describing or referring to this Plan (or
any part thereof) shall (i) confer upon any individual any right to continue in
the employ or service of the Corporation or an Affiliate, (ii) in any way affect
any right and power of the Corporation or an Affiliate to change an individual’s
duties or terminate the employment or service of any individual at any time with
or without assigning a reason therefor or (iii) except to the extent the
Committee grants an Option or Stock Award to such individual, confer on any
individual the right to participate in the benefits of this Plan.

 

B.             Use of Proceeds. The proceeds received by the Corporation from
any sale of Common Stock pursuant to this Plan shall be used for general
corporate purposes.

 

C.             Unfunded Plan. This Plan, insofar as it provides for grants,
shall be unfunded, and the Corporation shall not be required to segregate any
assets that may at any time be represented by grants under this Plan. Any
liability of the Corporation to any Participant with respect to any grant under
this Plan shall be based solely upon any contractual obligations that may be
created pursuant to this Plan. No such obligation of the Corporation shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Corporation.

 

D.             Rules of Construction. Headings are given to the Sections of this
Plan solely as a convenience to facilitate reference. The reference to any
statute, regulation, or other provision of law shall be construed to refer to
any amendment to or successor of such provision of law.

 

E.             Choice of Law. This Plan and all Stock Option Agreements, Stock
Award Agreements, and Performance Agreements (or any other agreements) entered
into under this Plan shall be interpreted under the Corporation Law excluding
(to the greatest extent permissible by law) any rule of law that would cause the
application of the laws of any jurisdiction other than the Corporation Law.

 

F.             Fractional Shares. The Corporation shall not be required to issue
fractional shares pursuant to this Plan. The Committee may provide for
elimination of fractional shares or the settlement of such fractional shares in
cash.

 

G.             Foreign Employees. In order to facilitate the making of any grant
or combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by the Corporation or any Affiliate outside of the United States, as
the Committee may consider necessary or appropriate to accommodate differences
in local law, tax policy or custom. Moreover, the Committee may approve such
supplements to, or amendments, restatements or alternative versions of, this
Plan as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Corporation. The terms and conditions set forth in
Annex A attached hereto, or any other such annex as indicated thereon, shall
supplement this Plan to the extent necessary to provide for tax or other
considerations for Participants who are foreign nationals, or who are employed
by the Corporation or any Affiliate outside of the United States.

 

13.Amendment and Termination

 

The Board may amend or terminate this Plan from time to time; provided, however,
stockholder approval shall be required for any amendment that (i) increases the
aggregate number of shares of Common Stock that may be issued under this Plan,
except as contemplated herein; (ii) changes the class of employees eligible to
receive Incentive Stock Options; (iii) modifies the restrictions on Repricings
set forth in this Plan; or (iv) is required by the terms of any applicable law,
regulation or rule, including the rules of any market on which the Corporation
shares are traded or exchange on which the Corporation shares are listed. Except
as specifically permitted by this Plan, any Stock Option Agreement or any Stock
Award Agreement or as required to comply with applicable law, regulation or
rule, no amendment shall, without a Participant’s consent, adversely affect any
rights of such Participant under any Option or Stock Award outstanding at the
time such amendment is made; provided, however, that an amendment that may cause
an Incentive Stock Option to become a Nonqualified Stock Option shall not be
treated as adversely affecting the rights of the Participant. Any amendment
requiring stockholder approval shall be approved by the stockholders of the
Corporation within twelve (12) months of the date such amendment is adopted by
the Board.

 

12

 

 

14.Effective Date of Plan; Duration of Plan

 

A.            This Plan shall be effective upon adoption by the Board.

 

B.             Unless previously terminated, this Plan will terminate ten
(10) years after the date this Plan is first deemed effective, except that
Awards that are granted under this Plan prior to its termination will continue
to be administered under the terms of this Plan until the Awards terminate,
expire or are exercised.

 

IN WITNESS WHEREOF, the Corporation has caused this Plan to be executed by a
duly authorized officer as of the date of adoption of this Plan by the Board of
Directors.

 

BLUE SPHERE CORPORATION       By:       Shlomi Palas     Chief Executive Officer
 

 

13

 